Citation Nr: 1232954	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-30 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated 30 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Leo D. Dougherty, Accredited Claims Agent


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in June 2011 for further development.  

The Board also remanded the issue of entitlement to service connection for gastroesophageal reflux disease (GERD).  However, the Veteran's representative submitted an April 2012 correspondence in which the Veteran withdrew the issue.  Consequently, the issue is not before the Board. 


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's hypertension was manifest to a compensable degree within one year of discharge from service.  

2.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  It has not been manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

3.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The Veteran's hypertension is causally related to active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  The criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2011).

3.  The criteria for entitlement to a total disability rating due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated January 2008 and June 2008.

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court further indicated, among other things, that if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement to the claimant.  

However, the Board believes that the nature of the present appeal is somewhat different from the situation addressed in Vasquez-Flores.  The present appeal involves the issue of a higher initial rating, not a claim for an increased rating.  A review of the record shows that the RO, in connection with the Veteran's original service connection claim provided the Veteran with adequate VCAA notice in a January 2008 letter prior to the October 2008 adjudication of the claim which granted service connection.  In Dingess v. Nicholson, 19 Vet.App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A.  5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vasquez-Flores, supra, do not apply to initial rating claims such as the one now on appeal to the Board. 

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical and psychiatric examinations in June 2008 and October 2011, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In December 2008, the Veteran reported that he was diagnosed with hypertension in August 1969.  This is within one year of service.  It appears that VA attempted to obtain medical records from this time without success.  In such a situation, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

The Board remanded the claim so that the Veteran could be afforded a VA examination.  The Board specifically stated that the Veteran's reports of hypertension in 1969 should be treated as credible. 

The Veteran underwent a VA examination in October 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he was hospitalized with high blood pressure in 1969; and that he took medication for a couple of months.  He also reported that in 2004, he went to have his teeth pulled, and his blood pressure was 240/140.  He stated that he sought treatment from the VA and that he has been receiving treatment ever since.  The examiner noted that the Veteran was first diagnosed with hypertension in January 2007.    

Upon examination, the Veteran's blood pressure (measured three times) was 146/87, 159/90, and 160/82.  The examiner opined that the hypertension does not impact the Veteran's ability to work.  The examiner acknowledged that the Veteran's service treatment records fail to reflect a diagnosis of hypertension.  Moreover, she noted that the Veteran admits that he was never treated for it during service.  He stated that he was a physician's assistant during service and that he generally self treated any symptoms.  The examiner opined that it was at least as likely as not that the Veteran continued to have hypertension over the years (from 1969); but that it was asymptomatic and without treatment until 2007.

In its April 2012 supplemental statement of the case, the RO conceded that the subjective evidence showed that hypertension may have been diagnosed in 1969.  Despite the VA medical opinion rendered in favor of the Veteran's claim, the RO continued to deny the claim on the basis that the available medical evidence does not show that the Veteran's hypertension manifested itself to a compensable degree within one year of the Veteran's discharge from service.  

The Board notes that in addition to the Veteran's contentions that he was treated for hypertension in 1969, the Veteran submitted an undated correspondence from a friend (D.L.S.).  D.L.S. stated that he has known the Veteran since 1960, and that in the late summer/early fall of 1969, he went to visit the Veteran in St. Joseph's Hospital in Belvidere, Illinois.  D.L.S. stated that he thought it strange that the Veteran was being treated for hypertension, because he and the Veteran were only 23 years old.  D.L.S. stated that St. Joseph's Hospital closed down several years ago.  

The Board finds that the statements of the Veteran regarding being treated for hypertension in 1969 are credible.  Moreover, the claims file contains only one opinion regarding whether the Veteran's current hypertension began in 1969, and the opinion weighed in the Veteran's favor.  The Board acknowledges that the medical evidence (much of which is unattainable as a result of St. Joseph's closing) does not show that the hypertension became compensable within one year of the Veteran's discharge from service.  Nonetheless, the Board finds that the credible statements from the Veteran and D.L.S., and the nexus opinion weighing in the Veteran favor, constitute enough evidence to conclude that the evidence is at least in equipoise.  

In giving the benefit of the doubt to the appellant, the Board finds that the evidence is in equipoise and that service connection for hypertension is warranted.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

A noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Veteran underwent a VA examination in June 2008.  He reported that he is single (never married).  He has a 35 year old daughter from a previous relationship.  He reported having a good relationship with her.  He stated that he never had a relationship with his two younger siblings, and his sister refuses to talk to him because he refused to co-sign a home loan for her.  He reported that he was not dating; and that he has one female friend that he sees occasionally.  He reported having a few friends (mostly from Alcoholics Anonymous (AA) meetings that he attends 1-2 times per week).  He also sponsors two other AA members.  He reported that he enjoys going golfing with friends.  The Veteran denied any suicide attempts.  He admitted to a history of violence/assaultiveness in that when he was intoxicated, he assaulted a police officer.      

Upon examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity and speech were unremarkable.  His affect was flat; and his mood was dysphoric.  He was oriented to person, place, and time.  His attention was intact.  His thought content and though processes were unremarkable.  He did not suffer from delusions or hallucinations or inappropriate behavior; he understood the outcome of his behavior; and his intelligence was average.  He understood that he had a problem.  He denied sleeping problems, obsessive/ritualistic behavior, panic attacks, and homicidal and suicidal thoughts.  The extent of his impulse control was good.  He denied problems with activities of daily living.  His memory was normal.  

The Veteran's PTSD stressors invoked intense fear, feelings of hopelessness, and feelings of helplessness.  He reported depressed mood, decreased energy, poor appetite, feelings of worthlessness, intrusive recollections, distressing dreams, restricted range of affect, hypervigilance, startle response, poor sleep, irritability, poor concentration, loss of interest in activities, and feeling detached/isolated.    

The examiner opined that there was not a reduced reliability and productivity due to PTSD symptoms.  Instead, the examiner found that there was occasional decrease in work efficiency with intermittent periods of inability to perform occasional tasks; but with generally satisfactory functioning.  The examiner diagnosed the Veteran with chronic PTSD; depressed disorder not otherwise specified; and alcohol dependence in full remission.  The examiner assigned a Global Assessment of Functioning (GAF) score of 62, and noted that the Veteran's PTSD symptoms were mild.          
	  
A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2011).

In addition to the Veteran's PTSD symptoms, he also reported numerous symptoms of depression.  The Veteran and his representative have repeatedly argued that the Veteran's depression symptoms have not been taken into consideration by the RO.  Moreover, he has cited a September 26, 2011 outpatient treatment report in which Dr. G.P.S. (clinical psychologist) states that "it would appear that [the Veteran's] depression is secondary to PTSD."  He noted that outside stressors further intensify the Veteran's depression; but that the source of the depression is the PTSD symptoms.  The Veteran argues that he should be evaluated not solely on his PTSD symptoms; but on his depression symptoms as well.  The Board agrees.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, not only do many of the symptoms of depression and PTSD overlap; but a VA physician has specifically stated that the Veteran's service connected PTSD is the source of his depression.  Consequently, the Board finds that the Veteran's depression symptoms should be considered in assessing the Veteran's disability.

The Veteran reported feeling sad; not wanting to do anything; isolating himself; having increased appetite, poor memory, poor attention, and poor concentration; passive suicidal thoughts; feeling helpless, hopeless, and worthless.  These symptoms occur 3-4 times per week and last anywhere from a few hours to all day.  He rated his depression as a 5/10 (with 10 being the most severe).  He reported that he has had occasions where it was elevated to a 7-8.   

Outpatient treatment reports reflect that the Veteran reports depression of varying degrees.  A February 2009 outpatient treatment report reflects that the Veteran complained of feeling sadness and depression nearly every day.  He complained of having no joy in his life or motivation for engagement in pleasurable activities.  Sleep was reported to be poor, and energy level was reported to be reduced.  He reported that his appetite is disturbed and that his concentration is "terrible" and impacting his work.  He also reported heightened irritability, even while on the job.  

Objective evidence reflected that the Veteran's energy level was within normal limits via observation.  The Veteran's psychomotor behavior was unremarkable and his attention was good.  He reported difficulty with concentration; however, his memory was intact and he was able to reconstruct the details of recent and remote past accurately without the benefit of notes or prompts.  His mood remained depressed with periods of irritability.  Speech rate and tone were normal.  His language was spontaneous, coherent, and relevant.  He did not suffer from delusions or hallucinations.  He was logical and goal oriented, with no evidence of a thought disorder.  There was no tangentiality, circumstantiality, loose associations, or flight of ideas.  There was no suicidal or homicidal ideation, plan, or intent.  His insight was good and improving.  His judgment was intact for social convention.  The examiner assigned a GAF score of 50 (indicating serious symptoms).  

A March 2009 treatment report reflects that the Veteran has no motivation to work; and that he spends most of his time at home.  He reported that nightmares have abated; but that he remains distrustful without undue hypervigilance.  He stated that he remained isolative, detached, and apathetic.  Objective evidence reflected that the Veteran was alert, fully oriented, and reasonably groomed.  He spoke in a low tone; but he was logical, goal oriented, and free of associative disturbances and delusional content.  He denied any sensory misperceptions.  His affect was appropriate; and mood was congruent.  The Veteran complained of high levels of distractibility (although this was not observed during the interview).  The Veteran's judgment and insight were fair.  The examiner (Dr. G.P.S.) assigned a GAF score of 55 (indicating moderate symptoms).  The examiner noted that the Veteran was active and appropriate in group therapy.  He was alert and appeared to be in no acute distress.  He related well in the session and was engaged in the discussion.  

The Veteran underwent another VA examination in October 2011.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported depressed mood, decreased energy, decreased libido, feeling helpless and hopeless, forgetfulness and poor memory, feeling worthless, intrusive recollections, distressing dreams, flashbacks, psychological distress, psychological reactivity, avoidance, inability to recall aspects of trauma, restricted range of affect, hypervigilance, startle response, poor sleep, irritability, poor concentration, loss of interest, and feelings of detachment and isolation.  The examiner noted that some symptoms are due to depression and others are due to PTSD.  She stated that at the present time, symptoms of depression appeared to be more prominent.  

The Veteran reported that he is single, and not dating.  He has one daughter (age 41) with whom he is not close; but they communicate every 1-2 months.  He reported that he has no close friends; but has some acquaintances from Alcoholics Anonymous.  He also has a group of people that he goes golfing with once a week.  He reported that he has been retired from construction for two years; but that he will sometimes do work for people for free.  

The examiner found that the Veteran was capable of managing his own funds.  His ability to understand and follow instructions was not impaired.  His ability to retain instructions and sustain concentration was mildly impaired.  His ability to sustain concentration to task persistence and pace was considered moderately impaired.  His ability to respond appropriately to coworkers, supervisors, or general public was considered not impaired.  The examiner noted that early in the Veteran's career, he was angered by construction workers who didn't do their work; but towards the end of his career, he chose to do all the work himself.  The Veteran reported that in the past month, he has felt "antsy" and has had some difficulty with concentration and attention.  

After a thorough examination, in which the Veteran reported persistently re-experiencing a traumatic event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal (not present prior to the trauma), the examiner opined that the PTSD symptoms cause clinically significant distress or impairment in social, occupational, or others areas of functioning.  The examiner found that the Veteran experienced depression, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood.  

The Board finds that a rating of 50 percent, but not higher, is warranted for the Veteran's PTSD.  The Board recognizes that the June 2008 VA examiner specifically stated that the Veteran's PTSD was not manifested by a reduced reliability and productivity due to PTSD symptoms.  Instead, the examiner found that there was occasional decrease in work efficiency with intermittent periods of inability to perform occasional tasks; but with generally satisfactory functioning.  The examiner assigned a GAF score of 62, and specifically noted that the Veteran's PTSD symptoms were mild.  

However, the totality of the outpatient treatment records reflects moderate symptoms.  Dr. G.P.S. has assigned GAF scores of 50 (February 2009), 55 (March 2009), 52 (May 2009), 54 (November 2010, January 2011, March 2011), 56 (April 2011, May 2011, October 2011, December 2011, January 2012, March 2012) and 45 (August 2011).  

Additionally, the October 2011 VA examiner found that the Veteran experienced depression, anxiety, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood.  

The Board finds that a rating in excess of 50 percent is not warranted.  In order to warrant a rating in excess of 50 percent, the Veteran's symptoms must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

The totality of the evidence reflects very few of these symptoms, and that the severity of the symptoms is most appropriately reflected by a 50 percent rating.  The Board recognizes that the Veteran's depression could be characterized as "near continuous;" but the totality of the evidence does not reflect that it affects his ability to function independently, appropriately and effectively.  To the contrary, the Veteran submitted a September 2011 correspondence in which he stated that he has always worked by himself in order to avoid contact with others.  As a result of not wanting to hire out contractors, it takes him significantly longer to complete a job (nine months to a year to build a house, as opposed to three to four months).  It would appear that the Veteran prefers to function independently; and while he clearly cannot be as efficient as a large crew of workers, he is able to work/function independently.    

The Board also acknowledges the GAF score of 45 (dated August 2011), as well as Dr. G.P.S.'s notation that "Based on [the Veteran's] current level of functioning, it is the opinion of this clinician that his ability to maintain interpersonal relationships necessary for gainful employment appear to be severely compromised."  This evidence is clearly favorable to the Veteran.  However, the Board once again notes that the totality of the evidence weighs against a rating of 70 percent.  At his June 2008 VA examination, the Veteran stated that he had a good relationship with his daughter.  At his October 2011 examination, he reported that he is not close with his daughter; but he does maintain a relationship with her in which they keep in touch every month or two.  He also has a group of people with whom he plays golf on a weekly basis.  Finally, he regularly attends support group meetings, and sponsors two fellow AA members.  The Veteran has stated that he keeps people at a distance; he is able to establish and maintain effective relationships.  

Moreover, the totality of the evidence does not reflect such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); or inability to establish and maintain effective relationships.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 50 percent for service connected PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 50 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The Veteran is service connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and hypertension (with symptoms that would yield a 10 percent rating).  His combined rating is therefore 60 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected 
disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based 
on individual unemployability is limited to consideration of service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The medical records reflect that the retired from construction work in approximately 2009 (he stated at his October 2011 VA examination that he has been retired for two years).  He worked in construction for 35-40 years and was self employed towards the end of his career because he preferred not to work with others.  He plays golf on a weekly basis; and he stated at his October 2011 VA examination that he occasionally does some work for free.  These facts indicate that the Veteran is capable of obtaining some form of substantially gainful employment.  

The Veteran submitted a Social Security Statement reflecting earnings between $0 and $8,000 from 1992-2007.  The Veteran's representative has argued that is prima facie evidence of something impairing his ability to be employed.  The Board notes however, that the Veteran was not service connected for anything until January 2008; and that the earliest records in the claims file are dated 2007.  Moreover, as the representative pointed out, the Veteran never made more than $17,246 in any year (1978).  The following year, he earned $5,544.  He earned $0 in 5 of the next 7 years from 1980-1986).  Since the Veteran's lack of substantial wages predates any medical findings or treatment for any of the Veteran's service connected disabilities, it would appear that the Veteran's lack of wages is due to factors other than his service connected disabilities.  

The strongest evidence in favor of the Veteran's claim for a TDIU is the August 2011 outpatient treatment report in which Dr. G.P.S. assigned a GAF score of 45 and noted that based on the Veteran's "current level of functioning, it is the opinion of this clinician that his ability to maintain interpersonal relationships necessary for gainful employment appear to be severely compromised."  The Board notes that the Veteran's level of functioning in August 2011 was significantly different that it was at any other time he was being treated.  The GAF score of 45 was a single outlier not representative of the Veteran's level of functioning at any time prior to August 2011 or since August 2011.  An October 2011 outpatient treatment report reflects that his GAF score returned to 56 and has remained at that level ever since.  

The Board once again notes that the Veteran regularly stated that he was unmotivated, lacked concentration, had a lack of energy, etc., and that it interfered with his ability to work.  However, as noted above, the totality of the objective evidence reflects that the Veteran's energy level was within normal limits, that his impairment in concentration was no more than moderate, that he had no formal thought disorder, that he was logical and goal oriented, etc.  The totality of the objective evidence does not demonstrate that the Veteran is unemployable as a result of his service-connected disabilities.  

In sum, the totality of the evidence is against a finding that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to service connection for hypertension is warranted.  Entitlement to a rating of 50 percent, but no higher, for the Veteran's service connected PTSD is warranted effective January 2, 2008 (the date of receipt of the original claim).  To this extent, the appeal is granted.

Entitlement to a TDIU is not warranted.  To this extent, the appeal is denied.    



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


